Citation Nr: 9929333	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  94-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether there was clear and unmistakable error in a November 
1992 RO decision that denied entitlement to service 
connection for pseudofolliculitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to April 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination of the VA 
Regional Office (RO) that there was no clear and unmistakable 
error in a November 1992 RO decision that denied entitlement 
to service connection for pseudofolliculitis.  In a September 
1998 informal brief, the veteran's representative clearly 
expressed disagreement with this decision, and the Board, in 
a decision dated in November 1998, found this brief to be a 
notice of disagreement.  As such, this claim was remanded to 
the RO, and a statement of the case was issued in December 
1998.  A substantive appeal was received from the veteran's 
representative in March 1999.  

Thereafter, in September 1999, the veteran's representative 
submitted an informal brief wherein it was indicated that the 
veteran no longer (in fact, never personally) wished to 
pursue his claim on appeal.  


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
filed by the veteran's representative were received following 
a July 1998 determination by the RO that there was no clear 
and unmistakable error in a November 1992 RO decision that 
denied entitlement to service connection for 
pseudofolliculitis.

2. The veteran's representative subsequently submitted a 
written withdrawal of the appeal of this issue.


CONCLUSION OF LAW

The Board does not have appellate jurisdiction to consider 
whether there was clear and unmistakable error in the 
November 1992 RO decision that denied entitlement to service 
connection for pseudofolliculitis as that issue has been 
withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An veteran or his representative may withdraw his appeal in 
writing at any time before the Board of Veterans' Appeals 
promulgates a final decision.  38 C.F.R. § 20.204 (1999).  
The representative may not, however, withdraw a substantive 
appeal filed by the veteran personally without the express 
written consent of the veteran.  38 C.F.R. § 20.204(c) 
(1999).  The withdrawal of a substantive appeal effectively 
creates a situation where there no longer exists any 
allegation of error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review the 
appeal.  A dismissal is appropriate in such a case.  
38 U.S.C.A. § 7105(d) (West 1991).

As noted, the veteran's representative has expressly 
withdrawn the substantive appeal which was also submitted by 
the representative.  This is certainly permissible under the 
Board's rules of practice so long as it is done in writing, 
which the representative did.  38 C.F.R. § 20.204 (1999).  
Given the intent to withdraw as expressed in correspondence 
dated in September 1999, further action by the Board is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 1991).


ORDER

The appeal is dismissed.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

